
	
		II
		110th CONGRESS
		1st Session
		S. 954
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mr. Kohl (for himself
			 and Mr. Feingold) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to provide for a technical correction to the amendments made by section 422
		  of the Medicare Prescription Drug, Improvement, and Modernization Act of
		  2003.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Residency Program Technical
			 Correction Act of 2007.
		2.Reinstatement of full-time equivalent
			 resident slots that were erroneously eliminated
			(a)In generalSection 1886(h)(7) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(7)) is amended—
				(1)by redesignating subparagraph (D) as
			 subparagraph (E); and
				(2)by inserting after subparagraph (C) the
			 following new subparagraph:
					
						(D)Adjustment based on settled cost
				reportIn the case of a
				hospital for which—
							(i)the otherwise applicable resident limit was
				reduced under subparagraph (A)(i)(I); and
							(ii)such reduction was based on a reference
				resident level that was determined using a cost report that was subsequently
				settled, whether as a result of an appeal or otherwise, and the reference
				resident level under such settled cost report is higher than the level used for
				the reduction under subparagraph (A)(i)(I),
							the Secretary shall apply
				subparagraph (A)(i)(I) using the higher resident reference level and make any
				necessary adjustments to such reduction. Any such necessary adjustments shall
				be effective for portions of cost reporting periods occurring on or after July
				1,
				2005..
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of section 422
			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public Law 108–173).
			
